DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive. In reference to applicant’s argument with respect to the applied prior art not teaching the added limitation of the DC/AC inverter being a three-phase inverter that outputs a three-phase signal used by either a power grid or an electric motor, attention is directed to Pahlevaninezhad et al (paragraph 0003, where the power grid is described as a utility power grid). Utility power grids are three-phase AC systems; therefore, it is obvious that inverter 120 delivers/produces a three-phase AC power. The rejection will be amended to reflect the changes made to the pending claims.
Additionally, a new prior art reference (Kataoka et al) will be used in combination with  Pahlevaninezhad et al to also reject the pending claims. 
Claim Rejections - 35 USC § 103 
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 2, 4-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahlevaninezhad et al (US Publication 2017/0018932) and Saussele (US Publication 2014/0176026).
Claim 1, Pahlevaninezhad et al teaches a system for delivering power from a renewable energy source to at least one load, the system comprises a DC/DC converter coupled to a DC power source (PV panels); an energy storage and combiner for receiving power outs from at least one DC/DC converter110  (see fig. 2 for the plurality of DC sources and fig. 5 shows the energy storage/combiner such as a capacitor; a DC/AC 120 for converting DC power into a three-phase AC power; a control subsystem for receiving an output voltage and an output current from the inverter (see fig. 5, items 150 and 160), the control subsystem provides gate control signals to the inverter 120 through modulator 240 and power converter 110 through modulator 340, wherein the system works in an on-grid mode where the three-phase AC power from the inverter 120 is delivered to a utility power grid (as shown in fig. 2 and described in paragraph 0003) and an off-grid mode where the AC power from the inverter is delivered to a load (see fig. 2); and the control subsystem generates gate control signals using a current controller 200 based on the detected current and voltage.
Although, Pahlevaninezhad et al teaches a system for producing a three-phase AC power from a renewable energy source and outputting said three-phase AC power to either a load or a power grid. They did not describe that the desired load is an electric motor.
However, Saussele teaches a system for delivering power from a renewable source 32 to a plurality of loads which include a utility power grid (see for example paragraphs 0028 and 0035) and AC motors, wherein the power from the renewable source is converted to an AC power using a single inverter.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the application was filed to use the system taught by Pahlevaninezhad et al to generate an AC power for multiple loads including a utility power grid and a motor, since as described by Saussele in paragraph 0008, this set up would reduce the need for dedicated power inverters. This allows powering different types of loads from the same renewable power source.
Claim 2, Pahlevaninezhad et al describes the off-grid mode and the on-grid mode of operation based on a voltage sensed at a specific node between the power grid the system (see fig. 2 and fig. 5).
Claim 4, Saussele describe the use of DC and AC motors (see for example paragraph 0036-0037).
Claim 5, Pahlevaninezhad et al describes using a plurality of PV panels in parallel to generate enough power for the plurality of loads (see fig. 2).
Claim 6, Pahlevaninezhad et al shows in fig. 5 the current controller receiving current and voltage information directly from the PV panels.
Claim 7, Pahlevaninezhad et al describes in fig. 5 and corresponding description how the current/voltage feedback from the power source is used to control the output AC power delivered to the plurality of loads.


Claim 8, Saussele describes the speed/voltage of the motor being controlled by controller 444. Pahlevaninezhad et al also describes the use of PWM modulator for controlling the loads. The utility power grid is a three-phase system receiving output power from inverter 38.
Claims 9 and 21, Pahlevaninezhad et al describes in fig. 6 the use of a phase locked loop.
Claims 10-11, Pahlevaninezhad et al describes the use of voltage across capacitor 320 to control the output current.
Claim 12, Pahlevaninezhad et al describes in fig. 7 a frequency estimator.
Claim 13, Pahlevaninezhad et al describes in fig. 5 the use of modulators 240 and 340. 
Claim 14, Pahlevaninezhad et al describes modulator 240 as a PWM modulator.
Claims 15-16, Pahlevaninezhad et al teaches in figures 5-8 a method for controlling a load coupled to a power generation system, the method comprises receiving a reference power (see fig. 7); receiving current and voltage feedback from an energy source (see fig. 5); using vector control (see fig. 8) for producing PWM signals used to control the load; receiving output voltage signals from an AC inverter (see fig. 5); estimate a frequency of the voltage values (see fig. 7); and producing PWM signal using modulator 240 to produce gate control signals for the power inverter, wherein said inverter generates a three-phase signal outputted to a utility grid or a load.
Although, Pahlevaninezhad et al teaches a system for producing AC power from a renewable energy source and outputting said AC power to either a load or a power grid. They did not describe that the desired load is an electric motor.
However, Saussele teaches a system for delivering power from a renewable source 32 to a plurality of loads which include a power grid and AC motors, wherein the power from the renewable source is converted to an AC power using a single inverter.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the application was filed to use the system taught by Pahlevaninezhad et al to generate an AC power for multiple loads including a power grid and a motor, since as described by Saussele in paragraph 0008, this set up would reduce the need for dedicated power inverters. This allows powering different types of loads from a renewable power source.
Claim 17, Pahlevaninezhad et al describes for example in fig. 7 and corresponding description that the frequency is determined  using output parameters such as current and voltage of the inverter.
Claim 18,  Pahlevaninezhad et al describes in fig. 2 the power source being a renewable power supply (PV panel).
Claim 19 Pahlevaninezhad et al describes a power generation system for a power grid (see fig. 2).
Claim 22 and 23, the whole purpose of Pahlevaninezhad et al and Saussele is to be able to quickly use the generated three-phase AC power by a variety of loads (see paragraph 0036 of Pahlevaninezhad et al or paragraph 0030 of Saussele where he describes that a dedicated processor can be used to make the switching among all loads easier).  All systems primary goal is to generate a precise control signal for any connected load. The limitations in these claims are broad in nature and not well defined.

5.	Claim(s) 1, 2, 4-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahlevaninezhad et al (as described above) and Kataoka et al (US Publication 20160164440).
Claim 1, Pahlevaninezhad et al teaches a system for delivering power from a renewable energy source to at least one load, the system comprises a DC/DC converter coupled to a DC power source (PV panels); an energy storage and combiner for receiving power outs from at least one DC/DC converter110  (see fig. 2 for the plurality of DC sources and fig. 5 shows the energy storage/combiner such as a capacitor; a DC/AC 120 for converting DC power into a three-phase AC power; a control subsystem for receiving an output voltage and an output current from the inverter (see fig. 5, items 150 and 160), the control subsystem provides gate control signals to the inverter 120 through modulator 240 and power converter 110 through modulator 340, wherein the system works in an on-grid mode where the three-phase AC power from the inverter 120 is delivered to a utility power grid (as shown in fig. 2 and described in paragraph 0003) and an off-grid mode where the AC power from the inverter is delivered to a load (see fig. 2); and the control subsystem generates gate control signals using a current controller 200 based on the detected current and voltage.
Although, Pahlevaninezhad et al teaches a system for producing a three-phase AC power from a renewable energy source and outputting said three-phase AC power to either a load or a power grid. They did not describe the use of an electric motor as a load.
Kataoka et al teaches a control system for an AC motor comprising a renewable power source 10; a DC/DC power converter 40; a control unit 22; an inverter 20 for outputting a three-phase signal (as shown in fig 12, inverter 20 has three half bridges); and an AC motor 30 (see description in paragraph 0039).
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the application was filed to use the system taught by Pahlevaninezhad et al to generate an AC power for multiple loads including a utility power grid and a motor, since as described by Kataoka et al 0006 using the sequence solar panel, DC/DC converter, DC/AC three-phase inverter, and a control unit provide an AC motor with a power that allows the motor to be operated in a stable manner.
Claim 2, Pahlevaninezhad et al describes the off-grid mode and the on-grid mode of operation based on a voltage sensed at a specific node between the power grid the system (see fig. 2 and fig. 5).
Claim 4, Kataoka et al describes the use of AC motors (see for example paragraph 0039).
Claim 5, Pahlevaninezhad et al describes using a plurality of PV panels in parallel to generate enough power for the plurality of loads (see fig. 2).
Claim 6, Pahlevaninezhad et al shows in fig. 5 the current controller receiving current and voltage information directly from the PV panels.
Claim 7, Pahlevaninezhad et al describes in fig. 5 and corresponding description how the current/voltage feedback from the power source is used to control the output AC power delivered to the plurality of loads.


Claim 8, Kataoka et al describes the speed/voltage of the motor being controlled by control unit 22 which controls the inverter with PWM signals as described in paragraph 0037. Pahlevaninezhad et al also describes the use of PWM modulator for controlling the loads. The utility power grid is a three-phase system receiving output power from inverter 38.
Claims 9 and 21, Pahlevaninezhad et al describes in fig. 6 the use of a phase locked loop.
Claims 10-11, Pahlevaninezhad et al describes the use of voltage across capacitor 320 to control the output current.
Claim 12, Pahlevaninezhad et al describes in fig. 7 a frequency estimator.
Claim 13, Pahlevaninezhad et al describes in fig. 5 the use of modulators 240 and 340. 
Claim 14, Pahlevaninezhad et al describes modulator 240 as a PWM modulator.
Claims 15-16, Pahlevaninezhad et al teaches in figures 5-8 a method for controlling a load coupled to a power generation system, the method comprises receiving a reference power (see fig. 7); receiving current and voltage feedback from an energy source (see fig. 5); using vector control (see fig. 8) for producing PWM signals used to control the load; receiving output voltage signals from an AC inverter (see fig. 5); estimate a frequency of the voltage values (see fig. 7); and producing PWM signal using modulator 240 to produce gate control signals for the power inverter, wherein said inverter generates a three-phase signal outputted to a utility grid or a load.
Although, Pahlevaninezhad et al teaches a system for producing AC power from a renewable energy source and outputting said AC power to either a load or a power grid. They did not describe that the desired load is an electric motor.
Kataoka et al teaches a control system for an AC motor comprising a renewable power source 10; a DC/DC power converter 40; a control unit 22; an inverter 20 for outputting a three-phase signal (as shown in fig 12, inverter 20 has three half bridges); and an AC motor 30 (see description in paragraph 0039).
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the application was filed to use the system taught by Pahlevaninezhad et al to generate an AC power for multiple loads including a utility power grid and a motor, since as described by Kataoka et al 0006 using the sequence solar panel, DC/DC converter, DC/AC three-phase inverter, and a control unit provide an AC motor with a power that allows the motor to be operated in a stable manner.
Claim 17, Pahlevaninezhad et al describes for example in fig. 7 and corresponding description that the frequency is determined  using output parameters such as current and voltage of the inverter.
Claim 18,  Pahlevaninezhad et al describes in fig. 2 the power source being a renewable power supply (PV panel).
Claim 19 Pahlevaninezhad et al describes a power generation system for a power grid (see fig. 2).


Claim 22 and 23, the whole purpose of Pahlevaninezhad et al and Kataoka et al is to be able to quickly use the generated three-phase AC power by a variety of loads ).  All systems primary goal is to generate a precise control signal for any connected load. The limitations in these claims are broad in nature and not well defined.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 describe power generation systems that use renewable power to generate three-phase AC power for a power grid and a plurality of DC/AC loads.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846